          Case 2:16-bk-24755-NB                   Doc 237 Filed 04/23/20 Entered 04/23/20 14:28:21                                      Desc
                                                   Main Document     Page 1 of 2

     Attorney or Party Name, Address, Telephone & FAX                        FOR COURT USE ONLY
     Numbers, State Bar Number & Email Address

     Barry E. Borowitz, Esq. #167418
     Borowitz & Clark, LLP                                                                               FILED & ENTERED
     100 N. Barranca St., Suite 250
     West Covina, CA 91791
     Telephone: (626) 332-8600                                                                                   APR 23 2020
     Facsimile: (626) 332-8644
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
        Chapter 13 Trustee                                                                                 BY ghaltchi DEPUTY CLERK

        Attorney for: Debtor

                                                                                                CHANGES MADE BY COURT
                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

     In re:                                                                  CASE NUMBER: 2:16-bk-24755-NB
     GLORIA ELISA GALVAN
                                                                             CHAPTER 13

                                                                                 ORDER SETTING FOR HEARING
                                                                              GRANTING     DENYING APPLICATION OF
                                                                              ATTORNEY FOR DEBTOR FOR ADDITIONAL
                                                                                FEES AND RELATED EXPENSES IN A
                                                                              PENDING CHAPTER 13 CASE SUBJECT TO
                                                                                 A RIGHTS AND RESPONSIBILITIES
                                                                                          AGREEMENT
                                                                                   No hearing held
                                                                                   Hearing held
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:


                                                              Debtor(s).

//




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                           Page 1                                 F 3015-1.12.ORDER.CH13.FEES
        Case 2:16-bk-24755-NB                   Doc 237 Filed 04/23/20 Entered 04/23/20 14:28:21                                      Desc
                                                 Main Document     Page 2 of 2

Based on the Application for Additional Fees and Related Expenses in a Pending Chapter 13 Case Subject to a Rights
and Responsibilities Agreement (Application) filed on (date) 4/1/2020 as docket number 235, the court orders as follows:

1.       The Application is granted and the Attorney for Debtor is allowed the sum of $53,978.25 as compensation for
         Additional Services and the sum of $0.00 in expenses related to Additional Services referred to in the Application,
         and the Chapter 13 Trustee is directed to pay the unpaid balance of $53,978.25 from the estate of Debtor as
         funds permit.

2.       The Application is set for hearing on: (date) 4/30/20 at (time) 8:30 a.m. This Application is being set for hearing
     because counsel has not complied with LBR 2016-1(a)(1)(E)(iii) (Local Bankruptcy Rule), which provides that “time
     spent must be accounted for in tenths of an hour and broken down in detail by the specific task performed. Lumping
     of services is not satisfactory …” As an example, one attorney has billed 54.50 hour for receipt, review, and response
     to 545 emails reviewed from 1/4/18 through 3/31/20. Dkt. 235 at PDF p.16.

          In the interest of saving expense, Debtor’s counsel is directed not to file any supplemental papers prior to the
     hearing. At the hearing this Court will consider whether, in view of any explanation that is provided orally, and in view
     of the lack of objection to the requested fees from any party in interest, any further proceedings are warranted.

3.       The Attorney for Debtor must file and serve appropriate notice of the hearing on Debtor and the Chapter 13
         Trustee.

4.       The Application is denied.

5.       Other (specify):


                                                                        ###




                Date: April 23, 2020




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2017                                                         Page 2                                 F 3015-1.12.ORDER.CH13.FEES
